                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 19-cv-50059
                                                    Hon. Matthew F. Leitman
v.

LATORIYA BROWN,

             Defendant,

and

STATE OF MICHIGAN
DEPARTMENT OF TREASURY,

          Garnishee.
__________________________________________________________________/

 ORDER DENYING DEFENDANT’S REQUEST FOR HEARING ABOUT
   THE GARNISHMENT AND CLAIM FOR EXEMPTIONS (ECF #5)

      On November 20, 2018, this Court sentenced LaToriya Brown to sixty-one

months in prison for wire fraud conspiracy. (See United States v. Bridges et al, E.D.

Mich. Case no. 18-20151-08 at ECF #285.) As part of that sentence, Brown was

ordered to pay $111,302.56 in restitution. (Id. at Pg. ID 969.) On January 11, 2019,

this Court issued a writ of continuing garnishment as to Brown and garnishee State

of Michigan Department of Treasury. (See ECF #2.) On April 1, 2019, Brown filed

a request for a hearing on the garnishment. (See ECF #5.) The government has since

filed a memorandum on Brown’s request. (See ECF #6.)

                                         1
      The Court carefully reviewed Brown’s request and the government’s

memorandum. Brown’s request for a hearing (ECF #5) is DENIED for the reasons

stated in the government’s memorandum (ECF #6).

      IT IS SO ORDERED.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 1, 2019

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 1, 2019, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
